Exhibit 10.34

ESCROW AGREEMENT

This ESCROW AGREEMENT (this “Agreement”) is entered into as of December 11, 2012
by and among Curis Royalty LLC (“Issuer”), Biopharma Secured Debt Fund II Sub,
S. à r. l. (“Noteholder”), Curis, Inc. (“Issuer Parent”), and Boston Private
Bank and Trust Company (“Bank”), as Escrow Agent (“Escrow Agent”).

WITNESSETH:

WHEREAS, Escrow Agent has been advised that Issuer has created and issued that
certain promissory note (the “Note”) to Noteholder pursuant to that certain
Credit Agreement, dated as of November 27, 2012, among Issuer, Noteholder and
Issuer Parent (the “Credit Agreement”), and to provide therefor, each of Issuer,
Issuer Parent and Noteholder has duly authorized the execution and delivery of
this Agreement; and

WHEREAS, Escrow Agent has agreed to act as escrow agent in connection with the
Credit Agreement and the Note issued thereunder on the terms and conditions set
forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, agree as follows:

(1) Capitalized terms used but not otherwise defined in this Agreement shall
have the respective meanings given to such terms in the Credit Agreement, a
fully executed copy of which has been delivered by Issuer to Escrow Agent on or
before the date hereof.

(2) Issuer and Noteholder hereby appoint on the date hereof Bank to serve as
Escrow Agent hereunder, and Bank hereby agrees on the date hereof to serve as
Escrow Agent hereunder. Escrow Agent agrees to serve as Escrow Agent hereunder
indefinitely until Escrow Agent resigns as escrow agent in accordance with
Section 13 or Issuer and Noteholder terminate this Agreement by providing a
joint written termination notice to the Escrow Agent pursuant to Section 22.

(3) (a) On or prior to the Effective Date , Escrow Agent shall establish a
non-interest bearing deposit account with Bank entitled “Boston Private Bank &
Trust Company, as escrow agent pursuant to the Escrow Agreement” (the “Escrow
Account”). The Escrow Account shall

 

-1-



--------------------------------------------------------------------------------

be a “deposit account” (as defined in Section 9-102(a)(29) of the Code). All
funds held in or credited to the Escrow Account shall be held for the exclusive
benefit of Issuer, Issuer Parent and Noteholder, and shall be applied and
disbursed only as provided herein. All such funds shall be held in or credited
to the Escrow Account until disbursed or paid in accordance with the terms
hereof. Escrow Agent shall segregate the funds held in or credited to the Escrow
Account from its other funds held as an agent or in trust.

(b) On or prior to the Effective Date, the Bank shall establish a non-interest
bearing deposit account in the name of the Issuer (the “Residual Account”). All
funds held in or credited to the Residual Account shall be held for the
exclusive benefit of Issuer and Issuer shall have exclusive access to the funds
in the Residual Account at any time, so long as no Default shall have occurred
and be continuing at such time, in accordance with the Bank’s customary
practices and procedures.

(c) Escrow Agent shall deposit in the Escrow Account (i) any funds it receives
from Genentech and (ii) any funds that it receives from Issuer or Issuer Parent
in accordance with specific instructions from Issuer or Issuer Parent to deposit
said funds in the Escrow Account. Issuer and Noteholder agree to provide Escrow
Agent with specific instructions with respect to any deposits to held in the
Escrow Account. Any and all amounts deposited in the Escrow Account shall be
referred to herein as the “Escrow”.

(4) (a) As soon as reasonably practicable, but in no event later than one
(1) Business Day after its receipt of a written request from Issuer, Issuer
Parent or Noteholder, Escrow Agent shall report to Issuer and Noteholder the
balance of the Escrow Account as of the date of such request.

(b) Escrow Agent shall send account statements to Issuer and Noteholder no less
than monthly regarding the Escrow Account or, in the alternative, upon receipt
of all applications and agreements required by Bank, Escrow Agent shall provide
Issuer and Noteholder with electronic access to view the balance of the Escrow
Account, without any right or ability to make or authorize any electronic
transfers or instructions with respect to said Escrow Account.

(c) All income earned, including gains, on the Escrow Account, if any, shall be
treated as income or gain to Issuer for Tax purposes.

 

-2-



--------------------------------------------------------------------------------

(5) Escrow Agent will disburse any portion of or all the funds held in the
Escrow Account from time to time as may be designated in a written notice (a
“Joint Disbursement Instruction”) duly executed and jointly delivered by
Noteholder and Issuer, which such Joint Disbursement Instruction shall indicate
the amount of such funds to be transferred, the date such funds are to be
transferred (the “Fund Transfer Date”) and the account (which may include,
without limitation, the Residual Account) or name and address to which the funds
are to be delivered. If the Noteholder and Issuer desire the funds to be
delivered in immediately available funds, the Joint Disbursement Instruction
shall provide such wire instructions as the Escrow Agent may require. If wire
instructions are not provided, the Escrow Agent shall provide the funds by bank
check delivered to the address or addresses set forth in the Joint Disbursement
Instruction. The Funds Transfer Date to be not less than two (2) Business Days
after the receipt by Escrow Agent of such Joint Disbursement Instruction. On the
Funds Transfer Date set forth in the Joint Disbursement Instruction, the Escrow
Agent shall disburse the funds from the Escrow Account as set forth in the Joint
Disbursement Instruction.

(6) In the event Issuer Parent delivers a duly executed written notice to Escrow
Agent (a “Parent Disbursement Instruction”), which such Parent Disbursement
Instruction indicates that Noteholder and Issuer have failed to issue a Joint
Disbursement Instruction, and further indicates the amount of a portion of the
funds held in the Escrow Account from time to time to be transferred, the date
such funds are to be transferred (the “Parent Disbursement Date”) and the
account or name and address to which such funds are to be delivered, Escrow
Agent will disburse such portion of the funds held in the Escrow Account as are
designated in such Parent Disbursement Instruction. If the Issuer Parent desires
the funds to be delivered in immediately available funds, the Parent
Disbursement Instruction shall provide such wire instructions as the Escrow
Agent may require. If wire instructions are not provided, the Escrow Agent shall
provide the funds by bank check delivered to the address or addresses set forth
in the Parent Disbursement Instruction. The Parent Disbursement Date to be not
less than two (2) Business Days after the receipt by Escrow Agent of such Parent
Disbursement Instruction. On the Parent Disbursement Date set forth in the
Parent Disbursement Instruction, the Escrow Agent shall disburse the funds from
the Escrow Account as set forth in the Parent Disbursement Instruction.

(8) In the event Escrow Agent receives written notice from Noteholder that an
Event of Default under the Credit Agreement has occurred and is continuing,
Escrow Agent shall not make disbursements from the Escrow Account in accordance
with any pending or future Joint Disbursement Instruction until such time that
Escrow Agent receives written notice from Noteholder that such Event of Default
under the Credit Agreement no longer exists. For the

 

-3-



--------------------------------------------------------------------------------

avoidance of doubt, Escrow Agent may make disbursements from the Escrow Account
in accordance with any pending or future Parent Disbursement Instruction,
irrespective of whether Escrow Agent has received written notice from Noteholder
that an Event of Default under the Credit Agreement has occurred and is
continuing or that such Event of Default under the Credit Agreement no longer
exists.

(9) It is understood and agreed, further, that Escrow Agent shall:

(a) be under no duty to enforce or collect any payment of any amounts which are
to be paid to and held by it hereunder;

(b) be under no duty to accept funds, checks, drafts or instructions for the
payment of money from anyone other than Genentech, Issuer, Issuer Parent or
Noteholder or to give any receipt therefore except to Genentech, Issuer, Issuer
Parent or Noteholder, as applicable;

(c) have no liability for following the instructions herein or expressly
provided for, including Joint Disbursement Instructions issued pursuant to
Section 5 and Parent Disbursement Instructions issued pursuant to Section 6;

(d) promptly notify Issuer, Issuer Parent and Noteholder if the amount deposited
in the Escrow Account is less than any amount set forth in any Joint
Disbursement Instruction provided by Noteholder and Issuer pursuant to Section 5

(e) promptly notify Issuer, Issuer Parent and Noteholder if the amount deposited
in the Escrow Account is less than any amount set forth in any Parent
Disbursement Instructions provided by Issuer Parent pursuant to Section 6

(f) RESERVED

(g) only be responsible for: (i) depositing in the Escrow Account funds
delivered to Escrow Agent by Genentech, Issuer or Issuer Parent pursuant to this
Agreement, and (ii) disbursing and transferring funds from the Escrow Account in
accordance with the instructions herein or expressly provided for, including
Joint Disbursement Instructions issued pursuant to Section 5 or Parent
Disbursement Instructions issued pursuant to Section 6, as applicable.

 

-4-



--------------------------------------------------------------------------------

(10) The duties and responsibilities of Escrow Agent hereunder shall be
determined solely by the express provisions of this Agreement, and Escrow Agent
undertakes to perform only such duties as are expressly set forth herein. No
further duties or responsibilities of Escrow Agent shall be implied. Escrow
Agent shall not be bound by the Credit Agreement or have any duties thereunder.
In the event that Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, including Joint Disbursement
Instructions issued pursuant to Section 5 and Parent Disbursement Instructions
issued pursuant to Section 6, from Issuer, Issuer Parent, Noteholder or any
other Person with respect to the Escrow which, in the opinion of Escrow Agent,
are in conflict with or do not strictly comply with the provisions of this
Agreement, it shall be entitled, without liability to Issuer, Issuer Parent,
Noteholder or any other Person, to refrain from taking any action other than to
safely keep the Escrow in the Escrow Account until it shall be directed
otherwise in writing jointly signed by Issuer and Noteholder or by a final order
of a court of competent jurisdiction or arbitrator.

(11) Escrow Agent may rely and shall be protected in acting or refraining from
acting upon any written notice, instruction or request furnished to it hereunder
and believed by it to be genuine and to have been signed or presented by the
proper party or parties. Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such notice, instruction,
request or other document. The Escrow Agent shall have no duty to solicit any
payments that may be due it hereunder.

(12) Escrow Agent shall not be liable to Issuer, Issuer Parent, Noteholder or
any other Person, including any academic institution to whom royalties are due
and payable under the Existing License Agreement, for any action taken or
omitted by Escrow Agent unless a court of competent jurisdiction by a final,
non-appealable order, determines that any loss incurred by Issuer, Issuer
Parent, Noteholder or any other Person, including any academic institution to
whom royalties are due and payable under the Existing License Agreement, was
caused by Escrow Agent’s willful misconduct or gross negligence. In the
administration of the Escrow Account hereunder, Escrow Agent may execute any of
its powers and perform its duties hereunder directly or through agents or
attorneys and may consult with counsel, accountants and other skilled persons to
be selected and retained by it. Notwithstanding anything to the contrary
contained in this Agreement, Escrow Agent shall not be liable for anything done,
suffered or omitted by it in accordance with the advice or opinion of any such
counsel, accountants or other skilled persons unless a court of competent
jurisdiction by a final, non-appealable order determines that a loss suffered by
Issuer, Issuer Parent, Noteholder or any academic institution to whom royalties
are due and payable under the Existing License Agreement was caused by Escrow
Agent’s gross negligence or willful misconduct.

 

-5-



--------------------------------------------------------------------------------

(13) Escrow Agent may resign from its duties and obligations hereunder by giving
not less than thirty (30) days’ notice in writing of such resignation or may be
removed by Issuer and Noteholder at any time upon written notice to Escrow Agent
jointly signed by Issuer and Noteholder. In the event of resignation or
discharge of Escrow Agent, Issuer and Noteholder shall appoint a successor
agent, to hold the Escrow, and any such successor escrow agent shall execute and
deliver to the predecessor escrow agent an instrument accepting such
appointment, upon which successor agent shall, without further act, become
vested with all of the rights, powers and duties of the predecessor escrow agent
as if originally named herein. Issuer and Issuer Parent, jointly and severally,
shall be liable for any expenses incurred by Escrow Agent in transferring the
Escrow to a successor escrow agent. If no successor escrow agent is appointed
prior to the effective date of the termination or resignation of Escrow Agent,
Escrow Agent, at the joint and several expense of Issuer and Issuer Parent may
place all of the Escrow at the disposal of a court and petition the court to act
as the successor escrow agent or to appoint another entity to act as the
successor escrow agent.

(14) The fees of Escrow Agent for the provision of all services under this
Agreement are set forth on Schedule 1 attached hereto (the “Escrow Agent Fees”)
and shall be paid in accordance with the provisions set forth on Schedule 1.

(15) Issuer and Issuer Parent, jointly and severally, shall indemnify, defend
and save harmless Escrow Agent and its directors, officers, agents and employees
and attorneys (collectively, the “Indemnitees”) from and against any and all
claims, losses, liabilities, damages, fines, penalties and expenses (including
the out-of-pocket and incidental expenses and legal fees and expenses
(“Liabilities”)) that may be imposed on, incurred by, or asserted against
Indemnitees or any of them arising out of or in connection with (i) the Escrow
Agent’s execution and performance of this Agreement or (ii) the following of any
instructions or directions upon which Escrow Agent is authorized to rely
pursuant to the terms of this Agreement. In addition to and not in limitation of
the immediately preceding sentence, Issuer and Issuer Parent, jointly and
severally, also agree to indemnify and hold the Indemnitees and each of them
harmless from and against any and all Liabilities that may be imposed on,
incurred by, or asserted against the Indemnitees or any of them in connection
with or arising out of Escrow Agent’s performance under this Agreement, provided
that the Indemnitees have not acted with gross negligence or engaged in willful
misconduct, as determined by a final, non-appealable order of a court of

 

-6-



--------------------------------------------------------------------------------

competent jurisdiction. Issuer and Issuer Parent hereby grant to Escrow Agent a
lien on and a security interest in the Escrow, to the extent of their respective
interest therein, to secure their respective indemnification obligations to
Escrow Agent as set forth herein. The parties hereto acknowledge that this
provision shall survive the resignation or removal of Escrow Agent for any
reason and/or termination of this Agreement.

(16) Anything in this Agreement to the contrary notwithstanding, in no event
shall Escrow Agent be liable for special, indirect or consequential losses or
damages of any kind whatsoever (including but not limited to lost profits), even
if Escrow Agent has been advised of the likelihood of such losses or damages and
regardless of the form of action. The parties hereto acknowledge that this
provision shall survive the resignation or removal of Escrow Agent for any
reason and/or termination of this Agreement.

(17) If any checks or other instruments delivered to Escrow Agent by Issuer or
Issuer Parent for deposit in the Escrow Account prove uncollectable, Issuer or
Issuer Parent shall promptly reimburse the Escrow Agent therefore upon written
request and the Escrow Agent shall deliver the returned checks or other
instruments to Issuer or Issuer Parent.

(18) Issuer, Issuer Parent and Noteholder each acknowledges that Federal law
requires all financial institutions to obtain, verify, and record information
that identifies each Person who opens an account in order to help the government
fight the funding of terrorism and money laundering activities. Accordingly,
Issuer, Issuer Parent and Noteholder shall provide Escrow Agent with such
information as Escrow Agent shall request to identify the relevant parties to
this Agreement, and Escrow Agent shall only use such information for that
purpose.

(19) All notices, demands, and communications hereunder shall be in writing and
shall be deemed to be duly given if delivered in person, by email or fax, by
United States mail, certified or registered mail, return receipt requested, or
by a nationally recognized overnight courier service, or otherwise actually
delivered as follows:

(a) if to Escrow Agent:

Boston Private Bank and Trust Company

Ten Post Office Square

Boston, MA 02109

Attn: Nicholas Hofer

 

-7-



--------------------------------------------------------------------------------

Tel: 617-912-4342

Fax: 617-912-4496

Email: NHofer@bostonprivatebank.com

(b) if to Issuer or Issuer Parent:

Curis Royalty LLC

4 Maguire Road

Lexington, MA 02421

Attn: Secretary

Tel: (617) 503-6632

Fax: (617) 503-6501

Curis, Inc.

4 Maguire Road

Lexington, MA 02421

Attn: Chief Financial Officer

Tel: (617) 503-6632

Fax: (617) 503-6501

with copies (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attn: Cynthia T. Mazareas, Esq.

Tel: (617) 526-6393

Fax: (617) 526-5000

Email: cynthia.mazareas@wilmerhale.com

(c) if to Noteholder:

c/o Biopharma Secured Debt Fund II Sub, S.à r.l

65, Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg

Grand Duchy of Luxembourg

Attn: Board of Managers

 

-8-



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

Attn: Pedro Gonzalez de Cosio

Direct: (212) 883-2296

Email: PGonzalez@PharmakonAdvisors.com

and

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036-6745

Attn: Geoffrey E. Secol

Direct: (212) 872-8081

Facsimile: (212) 872-1002

Email: gsecol@akingump.com

or at such other address as any of the above may have furnished in writing to
the other parties. Any such notice, demand or communication shall be deemed to
have been given (i) on the date given, if delivered in person, emailed or faxed
or otherwise actually delivered, (ii) on the date received, if given by
registered or certified mail, return receipt requested, or given by overnight
courier service, or (iii) three (3) days after the date mailed, if by first
class mail, postage prepaid.

(20) The provisions of this Agreement may be waived, altered, amended,
supplemented, or replaced, in whole or in part, only by a writing signed by all
of the parties hereto.

(21) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Except as set forth in the following sentence, this Agreement may not
be transferred or assigned by Issuer, Issuer Parent, Noteholder or Escrow Agent
without the prior written consent of the other parties; provided, however, that
Noteholder may transfer or assign any of its rights or obligations

 

-9-



--------------------------------------------------------------------------------

hereunder to any Person to whom Noteholder has assigned any or all of its rights
and obligations under the Credit Agreement in accordance with Section 9.06 of
the Credit Agreement without the prior written consent of Issuer (unless
required under Section 9.06 of the Credit Agreement), Issuer Parent or Escrow
Agent. Escrow Agent shall not recognize any transfer or assignment of
Noteholder’s rights or obligations hereunder until such time that it has
received a written notice of such transfer or assignment duly executed and
delivered by Noteholder. Any corporation, association, or other entity into
which Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or otherwise transfer all or substantially
all of its corporate trust business, or any corporation, association or other
entity resulting from any such merger, conversion, consolidation, sale or other
transfer, shall, ipso facto, be and become successor Escrow Agent hereunder,
vested with all of the powers, discretions, immunities, privileges and all other
matters as was its predecessor, without the execution or filing of any
instrument or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding; provided that any successor Escrow Agent
shall promptly notify Issuer and Noteholder in writing upon its appointment
hereunder.

(22) This Agreement and the Escrow Account shall automatically terminate upon
Escrow Agent’s receipt of a joint written termination notice signed by Issuer
and Noteholder setting forth (i) the requested termination date (which date
shall be at least two (2) Business Days after the date on which Escrow Agent
receives such termination notice) and (ii) instructions for the return or
delivery of funds (if any) then held in the Escrow Account and the Residual
Account. Upon termination of this Agreement, the Escrow Agent shall be
discharged from any further obligation hereunder.

(23) This Agreement may be executed and delivered, including by facsimile
signature, in two (2) or more counterparts, each of which shall be deemed an
original; and any Person may become a party hereto by executing a counterpart
hereof, but all of such counterparts together shall be deemed to be one and the
same instrument. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

(24) Nothing in this Agreement is intended to or shall confer upon anyone other
than the parties hereto any legal right, remedy or claim.

(25) This Agreement shall be governed by and construed and enforced in
accordance with the laws of The Commonwealth of Massachusetts (and United States
federal law, to the extent applicable), irrespective of the principal place of
business, residence or domicile of the

 

-10-



--------------------------------------------------------------------------------

parties hereto, and without giving effect to otherwise applicable principles of
conflicts of laws. The parties hereto agree that any action brought hereunder
shall be brought in the courts located in the County of Suffolk, Commonwealth of
Massachusetts. Each party hereto irrevocably waives any objection on the grounds
of venue, forum non-conveniens or any similar grounds and irrevocably consents
to service of process by mail or in any other manner permitted by applicable law
and consents to the jurisdiction of said courts.

(26) This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral, among such parties with respect to
the subject matter of this Agreement. In the event of a conflict between the
terms of the Credit Agreement and the provisions hereof, the provisions hereof
shall control in respect of Escrow Agent’s rights and duties.

(27) The invalidity or unenforceability of any particular provision, or part of
any provision, of this Agreement shall not affect the other provisions or parts
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions or parts were omitted, provided that the obligations
and responsibilities of Escrow Agent are not materially altered or modified.

(28) In the event that a dispute concerning the subject matter of this Agreement
is such that Escrow Agent deems it necessary or appropriate for its protection
to do so, Escrow Agent may deposit the Escrow into a court of competent
jurisdiction and thereupon shall have no further duties with respect to this
Agreement. Without limiting the foregoing, in the event that all or any portion
of the Escrow shall be attached, garnished or levied upon by any court order, or
if the delivery of any portion of the Escrow shall be stayed or enjoined by any
court order, or if any court order, judgment or decree shall be entered
affecting the Escrow or Escrow Agent in respect of the Escrow, Escrow Agent may,
in its sole discretion, obey and comply with such orders, decrees, writs and
judgments so issued or entered, notwithstanding any other provision of this
Agreement to the contrary.

(29) If any payment under this Agreement is to be made on a day which is a
Saturday, Sunday or a day on which Escrow Agent is closed, then such payment
shall be made, with no penalty or interest being due because of such delayed
payment, on the next succeeding day which is not a Saturday, Sunday or a day on
which Escrow Agent is closed.

 

-11-



--------------------------------------------------------------------------------

(30) ISSUER, ISSUER PARENT, NOTEHOLDER AND ESCROW AGENT AGREE THAT NONE OF THEM
NOR ANY ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN ANY LAWSUIT,
PROCEEDING, COUNTERCLAIM OR ANY OTHER ACTION BASED UPON OR ARISING OUT OF, THIS
AGREEMENT OR THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG ANY OF THEM, OR
(B) SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE
BEEN FULLY DISCUSSED BY ISSUER, ISSUER PARENT, NOTEHOLDER AND ESCROW AGENT, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.

[Remainder of Page Intentionally Left Blank]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BOSTON PRIVATE BANK AND TRUST CO., as Escrow Agent By:  

    /s/ Torrance Childs

  Name: Torrance Childs   Title: National Director & SVP

 

-13-



--------------------------------------------------------------------------------

CURIS ROYALTY LLC, as Issuer By: Curis, Inc., its sole member By:  

    /s/  Daniel R. Passeri

            Daniel R. Passeri             President and Chief Executive Officer
CURIS, INC., as Issuer Parent By:  

    /s/  Daniel R. Passeri

            Daniel R. Passeri             President and Chief Executive Officer

 

-14-



--------------------------------------------------------------------------------

BIOPHARMA SECURED DEBT FUND II SUB, S. À R. L. as Noteholder By:   Pharmakon
Advisors, LP, its investment manager By:  

    /s/ Pedro Gonzalez de Cosio

 

Name: Pedro Gonzalez de Cosio

 

Title: Managing Member

 

-15-



--------------------------------------------------------------------------------

Schedule 1

(1) $1,500.00 for establishing the Escrow Account and the Residual Account, plus
all expenses, disbursements and advancements, including reasonable attorneys’
fees incurred or made by Bank in connection with the preparation, execution, and
delivery of this Agreement. This fee shall be payable by Issuer and Issuer
Parent, jointly or severally, upon execution of this Agreement.

(2) In addition, in the event that there is a dispute between Escrow Agent and
any other party hereto, Issuer and Issuer Parent, jointly and severally, agree
to reimburse Escrow Agent for all expenses, disbursements and advances,
including reasonable attorneys’ fees, incurred or made by the Escrow Agent in
connection with any such dispute. Such amounts shall be paid by Issuer and
Issuer Parent, jointly and severally, upon invoice by Escrow Agent.

(3) In addition, Issuer and Issuer Parent, jointly and severally, hereby agree
to reimburse Escrow Agent for all expenses, disbursements and advances,
including reasonable attorneys’ fees, incurred or made by the Escrow Agent in
connection with the modification, extension or termination of this Agreement.
Such amounts shall be paid by Issuer and Issuer Parent, jointly and severally,
upon invoice by Escrow Agent.

(4) In addition, Issuer and Issuer Parent, jointly or severally, agree to pay
Bank an annual maintenance fee of $500 for the Escrow Account and Residual
Account payable on the first anniversary of this Agreement and on each
anniversary thereafter.